Citation Nr: 0315595	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
assigned a 10 percent evaluation.  

2.  Entitlement to service connection for osteoarthritis of 
the wrists, knees, hips, elbows, and shoulders.  

3.  Entitlement to service connection for teeth extraction.  

4.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


REMAND

The appellant had active service from November 1976 to 
September 2000, with nearly two years and 10 months of prior 
active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  This statute redefined VA's duty to assist, 
enhanced its duty to notify a claimant of information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  This statutory change 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or claims filed before the date 
of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The VA has amended its regulations 
to implement this statute.  See 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

To improve adjudication of veterans' claims, VA enacted 
38 C.F.R. § 19.9(a)(2)(ii), which allowed the Board to 
correct a missing or defective VCAA notice.  By a letter in 
March 2003, the Board informed the appellant of the VCAA and 
of the implementing regulations.  However, that regulatory 
provision, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Because 
this decision essentially held that the Board was not 
authorized to issue the VCAA duty-to-notify letter or to 
correct deficiencies in notice of the VCAA, the Board's March 
2003 attempt to cure the VCAA deficiency in this case was 
ineffective.  The case must be remanded for appropriate 
action to ensure compliance with the VCAA.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

2. Thereafter, the RO should readjudicate 
these claims.  If benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




